DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16,21,25-33 and 44-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janin et al. (WO 2018/197727 A1, cited previously). 
Janin discloses the imidazopyrazine derivatives including the following structure:

    PNG
    media_image1.png
    1057
    971
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1011
    1012
    media_image2.png
    Greyscale


, the structure above is within the scope of the claims when R1 is H, R2 is C6 phenyl substituted by at least one Y1 which may be OH and F, substituted at meta position reads on Y claimed, when R3 is benzyl further substituted by alkyl or fluorine (reading on R4 claimed), R4 is H and Z is 2-furynyl. See entire disclosure especially page 8 lines 10-18, Q-54 on page 127, Q-27 on page 126 and claims 1-2,6-11. The examiner notes applicants claim a tautomer of formula II, thus the imidazopyrazine tautomer above is included in the current claim set. Additionally one of ordinary skill would readily envisage use of the keto form of the enol form above as the reference clearly discloses throughout the reference examples of both.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16,21,25-33 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janin et al. (WO 2018/197727 A1).
While the examiner believes Janin anticipates the rejected claims they would also be obvious when the teachings are considered.
 Janin teaches the imidazopyrazine derivatives including the following structure:

    PNG
    media_image1.png
    1057
    971
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1011
    1012
    media_image2.png
    Greyscale


, one of ordinary skill could select a structure within the scope of the claims when R1 is H, R2 is C6 phenyl substituted by at least one Y1 which may be OH and F, when substituted at meta position reads on Y claimed, R3 is benzyl further substituted by alkyl or fluorine (reading on R4 claimed), R4 is H and Z is 2-furynyl. See entire disclosure especially page 8 lines 10-18, Q-54 on page 127, Q-27 on page 126 and claims 1-2,6-11. The examiner notes applicants claim a tautomer of formula II, thus the imidazopyrazine tautomer above is included in the current claim set. Additionally one of ordinary skill would find it very obvious to use of the keto form of the enol form above as the reference clearly teaches throughout the reference examples of both. An obviousness rejection based on similarity in chemical structure and function entails the reason for one of ordinary skill in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16,21,25-33 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,428,075, for the reason from the previous office action filed 10/1/2021.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
With regard to Janin applicants assert the claimed ketol form does not read on the enol form in the reference as it contains R5.
The examiner notes applicants claim a tautomer of the keto form of formula II, thus the imidazopyrazine enol form taught by Janin is included in the current claim set. Additionally one of ordinary skill would readily envisage use of the keto form from the enol form as the reference clearly discloses throughout examples of both.
Applicants assert with respect to Janin Q-27 and Q-54 are now excluded.
While true those compounds were just examples and were not limiting with respect to the full scope of compounds taught within Janin.
Applicants assert Janin’s preferred structures for R2 do not have Y in the meta position as claimed.
The particular structures for R2 are not limiting and there is clear disclosure in the reference that R2 is C6 phenyl substituted by at least one Y1 which may be OH and F, when substituted at meta position reads on Y claimed.
Applicants assert with regard to the obviousness type double patenting rejection the claims are too broad to arrive at the presently claimed compounds.
The relevance of this assertion is unclear, 10,428,075 claims specific species within the scope of the claims including,

    PNG
    media_image3.png
    474
    412
    media_image3.png
    Greyscale
. See claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/022865 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618